Citation Nr: 0808523	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
an anxiety disorder with post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted service connection for an 
anxiety disorder with post-traumatic stress disorder and 
assigned an initial rating of 30 percent thereto.  

In August 2007, the veteran testified at a hearing before the 
Board at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences reduced reliability and 
productivity as a result of his anxiety disorder and post-
traumatic stress disorder.


CONCLUSION OF LAW

Criteria for a 50 percent rating for an anxiety disorder with 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1 - 4.16, 4.130, 
Diagnostic Codes 9411, 9413 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to service connection for a 
psychiatric disorder, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claim 
was granted in November 2005.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that no VA met its obligation 
to notify the veteran and no further notice is needed.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in August 
2007.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Accordingly, the Board now turns to the merits of the 
veteran's claim.

The veteran contends that his psychiatric disorder is more 
severe than rated.  He credibly testified before the Board 
that experienced nightmares and difficulty sleeping three to 
four times per week, a short temper, and occasional 
depression.  The veteran stated that he retired from his 
employment when the company moved overseas in 2000; he has 
not sought employment since that time.  He testified that he 
spent his time working around the house, occasionally hunting 
and fishing, and spending time with his girlfriend.


Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  See Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

The veteran's anxiety disorder with post-traumatic stress 
disorder is rated under 38 C.F.R. § 4.130, Diagnostic Codes 
9411 and 9413, which set forth the criteria for evaluating 
psychiatric disorders using a general rating formula for 
mental disorders outlined in Diagnostic Code 9440.  In 
pertinent part, the general rating formula for mental 
disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

With the above criteria in mind, the Board notes that VA and 
private treatment records document the veteran's subjective 
complaints of having nightmares from three to four times a 
week with associated nightsweats and difficulty sleeping as 
well as anxiety.  VA treatment records show objective 
evidence of a bland affect and a mildly depressed mood; the 
veteran is treated with medication.  In addition, not only 
does an August 2004 VA treatment record note that the veteran 
was slightly anxious, but VA treatment records dated in 
October 2004 and January 2005 characterized him as "mildly 
socially avoidant."  When examined in June 2006, the veteran 
had a restricted affect.  

The record shows that the veteran has maintained a 
relationship with the same women for the last sixteen years, 
goes out with her on the weekends, and has no history of 
interpersonal conflicts; he worked for the same company for 
twenty-seven years and retired because the company closed, 
not because of disability.  He has a history of being married 
and divorced on two earlier occasions, has no children or 
friends, has not work since retiring in 2000, and spends his 
days at home by himself.  In a statement in support of the 
claim received in June 2006, the veteran's girlfriend 
provided credible accounts of the veteran's problems 
sleeping.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  

Global Assessment of Functioning (GAF) scores are assigned 
based upon a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995). An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the VA disability rating to be assigned; 
the percentage evaluation is to be based on all the evidence 
that bears on occupational and social impairment. See 38 
C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995).

Under DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

The medical evidence of record reveals that the veteran has 
consistently been assigned GAF scores between 52 and 55 by VA 
treating medical personnel.  A VA examiner assigned a score 
of 55 in June 2005.  In May and June 2005, the veteran's 
private psychologist assigned a score of 60.  Most recently, 
a VA examiner assigned a score of 70 in June 2006.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the recent assignment of a GAF score of 70 is not consistent 
with the treatment notes and various other examinations which 
have clearly shown moderate symptoms related to the anxiety 
disorder and post-traumatic stress disorder for which the 
veteran is service-connected.  As such, when resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the manifestations of his psychiatric disorder cause 
occupational and social impairment with reduced reliability 
and productivity.  Thus, the disability picture more closely 
approximates the degree of impairment associated with a 50 
percent rating.  Because the veteran's symptomatology have 
been essentially consistent since the effective date of his 
award of service connection, the Board finds that the 
assignment of the more favorable 50 percent evaluation should 
be assigned for the entire period in question.  See 38 C.F.R. 
§ 3.344(a).  

A rating higher than 50 percent is not appropriate for 
assignment as there is no evidence of deficiencies in most 
areas of the veteran's life as evidenced by his stable 
relationship with the same woman for sixteen years and his 
retirement from twenty-seven years of work only because of 
the business closing.  The veteran has denied interpersonal 
conflicts and relationship problems.  Additionally, there is 
no evidence of suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical or irrelevant 
speech, spatial disorientation, or neglect of personal 
appearance.  While the veteran complains of anxiety and 
panic-like attacks, there is no objective evidence in either 
his treatment records or at his VA examinations indicating or 
approximating near-continuous panic.  Furthermore, there is 
no evidence to suggest that the veteran is prevented from 
functioning independently, appropriately, and effectively.  

The Board notes that the veteran testified about problems 
with getting angry easily, but there is no objective evidence 
in either his treatment records or at his VA examinations of 
impaired impulse control to the extent required for a rating 
in excess of 50 percent.  Although the veteran asserts that 
he isolates himself from society, the evidence shows that he 
has managed to maintain a successful relationship with his 
girlfriend, including living together, sharing expenses, and 
going out together on the weekends.  Consequently, the Board 
concludes that criteria for a rating higher than 50 percent 
for an anxiety disorder with post-traumatic stress disorder 
have not been met at anytime. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected psychiatric disability and 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization and treatment records are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by irritability and difficulty sleeping has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The veteran has not sought employment since retiring in 2000.  
He did not retire as a consequence of his psychiatric 
disability and he has provided no evidence of limitation 
beyond that contemplated by the Board's assignment of a 50 
percent rating.  Consequently, the Board finds that the 50 
percent evaluation assigned in this decision adequately 
reflects the clinically established impairments experienced 
by the veteran and finds that referral for consideration of 
an extra-schedular evaluation is not required.  Accordingly, 
a 50 percent rating, and no higher, is assigned for the 
veteran's psychiatric disorder.


ORDER

A 50 percent rating for an anxiety disorder with post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


